McGregor, J.
The defendant, James G. Stevens, was convicted by the circuit court for Ingham county, sitting without a jury, of the crime of assault with intent to commit an act of gross indecency.  Defendant contends on this appeal that the evidence is insufficient to prove the elements of the crime.
The record is replete with evidence which, if believed, supports a finding of guilt beyond a reasonable doubt. People v. Geddes (1942), 301 Mich 258; People v. Hallman (1941), 299 Mich 657. This Court will not substitute its judgment for that of the trial judge who heard the testimony of the witnesses and observed their demeanor. People v. Martino (1944), 308 Mich 381.
Judgment affirmed.
Quinn, P. J., and Watts, J., concurred.